Citation Nr: 1443917	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-33 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2007 and September 2007.  The January 2007 rating decision, issued by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), denied the Veteran's claim for service connection for bipolar disorder.  The September 2007 rating decision issued by the Milwaukee, Wisconsin RO denied his claim for service connection for an impulse control disorder.  The Veteran filed a timely notice of disagreement in January 2008, within a year of both the January 2007 and September 2007 rating decisions.

The RO in Columbia, South Carolina now has original jurisdiction over the claim.

In July 2012, the Board remanded the claim for a VA examination and to associate the most recent VA treatment records with the claims file.  The records were obtained and a VA examination was provided.  The VA examiner met with the Veteran and made a thorough review of the claims file prior to providing the requested opinion supported by an adequate rationale.  The Board finds that the RO has substantially complied with the prior remand directives and that an additional remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  No mental health issues were noted on the Veteran's entrance examination.

2.  The Veteran was treated for alcoholism during service and participated in a month long rehabilitation program.

3.  Post-service medical evidence indicates that the Veteran's psychiatric symptoms are related to his polysubstance abuse and that drug and alcohol dependence is more likely than not due to a personality disorder which clearly pre-existed service.

4.  The Veteran exhibited similar psychiatric symptoms, to include alcohol dependence and a lack of impulse control, prior to service, during service and after service; there is no evidence of an increase in disability during service; it is clear from the record that the Veteran's pre-existing impulse control disorder, identified as a personality disorder by medical professionals, was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2006 and April 2007.  In the letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA has also satisfied its duty to assist the Veteran. All available service treatment records (STRs) as well as all identified VA and private medical records, for which VA received a release, pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Additionally, his Social Security Administration disability records were also acquired and reviewed. 

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran has been provided two VA examinations.  The Board finds that together the August 2007 and July 2012 examinations are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided the opportunity to meaningfully participate in the development of his claim.  He did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Based on the foregoing, the Board concludes that no further assistance to the Veteran with the development of the evidence is required. 




II.  Entitlement to Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094 -1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The presumption of soundness applies in this case. There was no indication of any psychiatric disability on the Veteran's May 1982 entrance examination. Therefore, the Board must address whether the presumption of soundness has been rebutted.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  However, "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Veteran alleges that his current psychological symptoms stemmed from his treatment and hospitalization for alcoholism during service.  

A Record of Medical Care dated in April 1985 indicated treatment for alcohol abuse during service.  The Veteran indicated to the treatment provider that he began drinking at age 8 and his tolerance had progressed to consumption of about 3/4 of a fifth of liquor within 24 hours.  The Veteran claimed to have experienced blackouts, hand tremors, weakness and restlessness after drinking.  The record indicated the Veteran was admitted to the Marine Corps on a drug waiver.  It was indicated the Veteran received counseling for lateness and a lackadaisical attitude in August of 1984 and he was not recommended for promotion due to substandard performance.  It was also noted the Veteran received an Article 15 for disrespect and disobedience of lawful order in May 1983.  

In June 1985, the Veteran was placed in the Alcohol Rehabilitation Service and began a treatment regimen which lasted for a month.  The Veteran was assessed with an affective disorder of a schizoid or paranoid character requiring further inpatient evaluation.  A hospital record dated in July 1985 indicated "Alcohol dependence, chronic, manifested by daily use of whiskey with occupational problems associated with drinking, blackouts and withdrawal symptoms, impairment for further military, social and industrial adaptability, none, if patient remains abstinent from Alcohol."  The Veteran admitted to use of cocaine while on active duty in July 1984, September 1984 and May 1985.

The first post-service treatment records in the claims file are dated in 1994 and indicate continuing cocaine and alcohol dependence and treatment for rehabilitation purposes.  No other diagnoses of psychological or mental disabilities were noted.

The Veteran applied for Social Security Administration (SSA) Disability Benefits and a Disability Determination dated in 2003 indicated a primary diagnosis of personality disorders.  

VA treatment records from 2001 indicate continuing issues with polysubstance abuse and that the Veteran's abuse of alcohol and cocaine induced psychiatric symptoms, to include psychosis.  The Veteran was hospitalized in July 2007 and diagnosed with a history of cocaine and ETOH dependence, impulse control disorder, and an Axis II diagnostic classification of antisocial personality disorder.

In August 2007, the Veteran underwent a VA examination in connection with his claim for service connection.  The examiner reviewed the claims file.  The Veteran denied treatment or psychological care prior to military service.  The Veteran noted that during his younger years he was caught once on a curfew violation and also arrested for a fight on school grounds.    The Veteran reported many disciplinary actions against him during his period of active duty for derelictions of duty and incorrigible attitude.  At the examination, the Veteran became defensive and irritable indicating his feeling that the disciplinary actions were to "railroad" him out of the Marine Corps and he believed such actions were unjustified.  

The VA examiner noted that the Veteran's description of his past substance use was contradicted by review of his service medical record.  The Veteran denied using illicit substances during his military service.  He indicated his first use of cocaine was after separation from service in 1986.  Such statement directly contradicted information in his STRs.  

As to a relationship between the Veteran's current psychological symptoms and service, the examiner opined that his impulse control disorder not otherwise specified more likely than not began prior to his military service.  He also referenced the diagnosis of affective disorder schizoid or paranoid type in the Veteran's STRs.  He explained that schizoid or paranoid features are associated with an Axis II characterological disorder and not, in fact, with an affective disorder.  The examiner concluded that the Veteran's "general clinical presentation throughout his lifetime has indicated the presence of a personality disorder not otherwise specified with a mixed presentation of paranoid, antisocial, schizoid, and narcissistic features."  The examiner noted that his antisocial features were indicated by disciplinary violations prior to, during and after his period of service.

In July 2012, the Board remanded the claim for a new VA examination to consider whether the impulse control disorder diagnosed on examination in August 2007 and in VA treatment records clearly and unmistakably preexisted service and if so, whether it was clearly and unmistakably not aggravated by service.

In July 2012, the Veteran underwent an in-person examination and the VA examiner made an in-depth review of the claims file, to include the Veteran's STRs and post-service treatment records through 2012.  The examiner diagnosed substance induced psychotic disorder, cocaine abuse in remission, alcohol dependence in partial remission, marijuana abuse in remission and impulse control disorder.  He also identified personality disorder not otherwise specified with antisocial, narcissistic and schizoid features.  The examiner indicated that the Veteran's "antisocial traits along with his impulse control disorders and drug use combine to cause his psychosis and his acting out leading to job loss and interactions with law enforcement."

As to pre-service history, the Veteran described a good childhood and that his first "serious trouble with the law" occurred in his senior year in high school when he threatened to harm a teacher.  He indicated he began drinking at a very young age between 8 and 14.  At the time of his entrance into the military, the Veteran stated he was the leader of a gang which he wished to escape.  The Veteran reported multiple "run-ins" with his service commanders during service and difficulty with  refraining from use of drugs and alcohol.  The Veteran endorsed experiencing periods of paranoia and feeling like people are after him for "as long as he can remember."  After service, the Veteran indicated he had lost over 100 jobs in the last 10 years due to becoming upset and being unable to control his anger.   

The examiner indicated the Veteran was not psychotic at the examination, although he stated he was hearing voices the previous week.  The examiner noted this would be a "very atypical presentation for general psychosis."  The examiner concluded that "periodic psychosis is likely secondary to substance abuse."  In addition, the examiner indicated that the Veteran's personality issues were unlikely to have been caused by military service because such disorders "by and large develop in childhood and early adolescence."  The doctor indicated that the Veteran's substance abuse may also "be secondary to his way of dealing with his personality issues which make it difficult for him to function in society." 

The examiner indicated that in his medical opinion the Veteran's "multiple substance abuse issues" and his impulse control disorder predated his military service based on threatening violence toward a teacher.  The examiner indicated that the Veteran's disorders were not advanced beyond their ordinary course due to his military service; he explained:

I have read his c-file thoroughly including his initial hospitalization and follow up documentation.  It is clear and without doubt that his substance abuse/dependence issues began prior to his military service.  This is definitely documented.  It is also clear and without question according to multiple psychiatric exams that his substance abuse has directly caused his psychosis, [suicidal ideation], [homicidal ideation], and was the major factor in his hospitalization in 1985.  It is also clear and without question based upon my review of his file and the veterans own statements that he had impulse control issues in high school where he threatened a teacher with violence.  His complex personality disorder was present at that time as well although perhaps not fully realized.  He clearly had antisocial traits including trouble with the law and threatening violence prior to his military service.  His narcissistic traits also likely encouraged his feeling that he was appropriate in threatening and breaking the law.  His personality disorder issues by definition are relatively stable over time.  It is my opinion that his experience in the military likely slowed the progression of all his mental health issues as he was forced to follow rules and be responsible, which has been the crux of his psychotic problems.  His experience in the military was not contributory in furthering his illnesses.  His mental disorders existed prior to his military service based on the preponderance of the evidence.

First, the Board notes that service connection is not warranted for disability that "is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." See 38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98. The in-service notation that chronic alcohol dependence and use on a daily basis with ongoing symptoms caused impairment and that the Veteran would not have been impaired if he would abstain from using alcohol is quite probative.  Such evidence suggests that the Veteran's psychological problems and symptoms were directly caused by abuse of alcohol.  This conclusion is supported by numerous post-service VA treatment records indicating substance induced psychological symptoms.

In addition, personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits. 38 C.F.R. §§ 3.303(c) , 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  In this case, a majority of evidence seems to suggest that if any psychiatric disorder could be said to have 'caused' the Veteran's dependence on alcohol and drugs, it was a personality disorder, diagnosed as 'impulse control disorder'.  See 2003 Social Security Administration Disability Determination, August 2007 VA examination Report, July 2012 VA examination report.
The Board recognizes the Veteran's belief that his treatment for alcoholism during service entitles him to service connection for his current psychological symptoms.  However, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of a psychiatric disorder or a relationship between such condition and service, is not in the category of questions that lend themselves to resolution by lay observation.  See Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

Based on a careful review of the record, the Board concludes that the presumption of soundness has been rebutted.  The evidence is clear that the Veteran began using alcohol at a very young age and had impulse control problems prior to military service.  There is no competent evidence that the Veteran's experiences in the military, to include treatment for alcoholism, had an effect on the course of pre-existing alcohol use or his pre-existing difficulties with impulse control.  In summary, the Board finds that the preponderance of the evidence indicates the Veteran had a pre-existing personality disorder, identified as impulse control disorder, which led to years of alcohol and drug dependence.  Because the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


